Citation Nr: 0306392	
Decision Date: 04/02/03    Archive Date: 04/10/03	

DOCKET NO.  99-22 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a neck disability. 

2.  Entitlement to service connection for esophageal reflux. 

3.  Entitlement to service connection for an undiagnosed 
illness manifested by general fatigue, sleep disturbance, 
memory lapse, irritability and impaired concentration. 

4.  Entitlement to service connection for an undiagnosed 
illness manifested by chest pain. 

5.  Determination of initial rating for headaches.




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from June 1985 to 
August 1993.

This matter arises from various rating decisions rendered 
since September 1997 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  

During the pendency of this appeal, the veteran requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted before the undersigned on 
November 28, 2000; a transcript of that proceeding is of 
record.  In March 2001, the Board remanded the case to the RO 
for further action and adjudication.  After taking its 
action, the RO returned the case to the Board on March 10, 
2003 for further appellate disposition.  



In its March 2001 remand, the Board indicated that the 
veteran was to be afforded a special VA physical examination 
in order to determine the etiology of his claimed neck 
disability, esophageal reflux, and chest pain.  However, this 
was not accomplished.  The Board, therefore, must again 
remand these issues for compliance with its prior remand 
orders to ensure the adequacy of the record, and to ensure 
that the appellant has been accorded due process of law.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, 
these issues will be addressed in greater detail in the 
Remand section of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues that are the subject of this 
decision has been obtained.  

2.  The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War. 

3.  General fatigue, sleep disturbance, memory lapse, 
irritability, and impaired concentration did not have their 
onset during the veteran's active military service, are not 
attributable to an incident of such service, and are not due 
to an undiagnosed illness.

4.  Headaches occur anywhere from once or twice monthly to 
four times weekly, but have not been shown to be prostrating 
in nature at any time during the pendency of his claim.


CONCLUSIONS OF LAW

1.  General fatigue, sleep disturbance, memory lapse, 
irritability, and impaired concentration were not incurred 
in, or aggravated by, active military service; nor are 


they due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2002).  

2.  An initial rating in excess of 10 percent for headaches 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code (DC) 
8100 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information 


and evidence necessary to substantiate and complete a claim 
for VA benefits.  See VCAA, § 3(a), (codified at 38 U.S.C.A. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a) (codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations with regard to the issues that are the subject of 
this decision.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA 


bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was issued a statement 
of the case, as well as a supplemental statement of the case, 
that informed him of the evidence used in conjunction with 
his claims, the pertinent laws and regulations, the 
adjudicative action taken, and the reasons and bases for the 
decision.  In addition, by letter dated April 30, 2001, the 
RO notified the veteran of the impact of the VCAA on his 
appeal, of VA's duty to assist him in obtaining evidence for 
his claim, what the evidence must demonstrate, and which 
evidence VA will acquire on the veteran's behalf, as opposed 
to that evidence or information that it was the veteran's 
responsibility to submit.  This letter supplemented 
information that was furnished the veteran in the Board's 
March 2001 remand.  Thus, the veteran was provided adequate 
notice as to the evidence needed to substantiate his claims.  
He also was given an opportunity to submit additional 
evidence in support of his claims, and was furnished a 
personal hearing before the undersigned, at which time he and 
his spouse offered testimony and evidence regarding the 
issues that are the subject of this decision.  Thus, all 
relevant facts have been properly developed, and all evidence 
necessary for an equitable disposition of the issues decided 
below has been obtained.  As such, VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  Moreover, as the record is complete, the 
obligation under the VCAA for VA to advise a claimant as to 
the division of responsibilities between VA and the claimant 
in obtaining evidence is moot.  Finally, in view of the 
relatively narrow questions of law and fact on which this 
case turns, the Board concludes that there is no reasonable 
possibility that any further development could substantiate 
the claims.  

II.  Service Connection for an Undiagnosed Illness Manifested
By General Fatigue, Sleep Disturbance, Memory Lapse,
Irritability, and Impaired Concentration

The veteran contends that he suffers from fatigue, memory 
lapse, impaired concentration, sleep disturbance, and 
irritability as the result of an undiagnosed illness that he 
contracted while serving in the Southwest Asia Theater of 
Operations.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. §§ 1110, 1131.  In 
addition, service connection may be granted for any 
disability noted during military service and for which 
continuity of symptomatology is demonstrated thereafter, 
either through the submission of medical evidence or lay 
evidence, if the disability is of the type as to which lay 
evidence is competent to identify its existence.  See 
38 C.F.R. § 3.303; see also Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  Service connection also may be granted for 
chronic disability resulting from an undiagnosed illness that 
became manifest during service in the Southwest Asia Theater 
of Operations during the Persian Gulf War or that became 
manifest to a degree of 10 percent or more within the 
applicable presumptive period.  See 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  Alternatively, service connection may be 
granted for any disability that is proximately due to, or the 
result of, a service-connected disability (see 38 C.F.R. 
§ 3.310(a)), or if the disability claimed has been aggravated 
by a service-connected disability.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  It is within this context that the 
veteran's claim must be evaluated.  

The facts are as follows.  The veteran's service medical 
records are negative for complaints regarding general 
fatigue, memory lapse, impaired concentration, sleep 
disturbance, or irritability.  During a medical examination 
conducted in conjunction with his discharge from military 
service, he specifically denied problems with trouble 
sleeping, loss of memory, or any other neuropsychiatric 
abnormalities.  Similarly, records of the veteran's private 
medical treatment from 1994 to 1998 are negative for any 
complaints referable to the symptomatology now at issue.  

During a Persian Gulf Registry examination conducted at a VA 
medical facility in 1997, the veteran complained of feeling 
irritable since 1992.  Depression syndrome was diagnosed.  
Then, during a VA physical examination conducted in January 
1998, the veteran complained of chronic fatigue beginning in 
1993.  He indicated 


that he feels sleepy during the day.  He also complained of 
difficulty sleeping, irritability, and memory loss.  His 
complaints, however, were not found to be related to any 
underlying psychiatric disorder.  The examiner indicated that 
the veteran's complaints were likely the result of stressors 
related to his employment and physical health issues, namely 
his hip/leg joints.  

In an April 1998 statement, the veteran's spouse indicated 
that the veteran's short-term memory had deteriorated.  She 
stated that the veteran tended to forget to do tasks or 
errands during the day, even when reminded.  She stated that 
the veteran also had difficulty performing multiple tasks at 
work and at home.  She also indicated that the veteran's 
fatigue had increased, and that he seemed to be constantly 
tired.  Finally, she noted that he tended to become 
frustrated more easily, and that he lost his temper both at 
work and at home.  In her opinion, the veteran had been 
debilitated mentally as a result of the time that he spent 
serving in the Navy in the Persian Gulf.  

The veteran and his spouse testified at a personal hearing 
before the undersigned in November 2000.  He stated that he 
was generally fatigued, was no longer able to concentrate on 
long-term research goals, had memory problems, and had become 
irritable.  He referred to a polysomnography conducted by a 
private physician in June 1996 as evidence that he had a 
sleep disorder.  The record of that study indicates that the 
veteran experienced apneas and hypopneas during the study, 
but that overall findings were within normal limits.  

However, to clarify the record, the veteran was afforded a 
special VA neurological examination in April 2002.  The 
veteran complained of problems with concentrating to the 
examining physician.  Neurologically, he was found to be 
normal.  The examiner observed that a magnetic resonancing 
imaging scan and a computerized tomography scan of the 
veteran's head previously conducted both were normal.  The 
examiner also observed that concentration difficulties are 
common in people of the veteran's age group.  The examiner 
stated that, given that the veteran is functioning well at 
his job and as a member of his family, no serious thought 
process disorder 


was apparent.  At the same time, a neuropsychologist noted 
that the veteran displayed visual perception, constructional 
ability, visual motor skills, intelligence, executive 
functions, temporal orientation, rote verbal memory, 
strategic verbal memory, and visual memory that was normal to 
well above normal.  He concluded that the veteran had highly 
efficient visual perceptual, visual-motor, constructional, 
intellectual, and memory skills for his age.  There was no 
evidence of acquired cognitive deficit.  

The foregoing indicates that service connection is not 
warranted for general fatigue, memory lapse, impaired 
concentration, sleep disturbance, and irritability on either 
a direct or presumptive basis.  The disorders claimed were 
not noted during the veteran's military service.  
Furthermore, they have not been attributed to an undiagnosed 
illness.  Nor have they been attributed to any of the 
veteran's service-connected disabilities.  Instead, they 
appear to be associated with the stresses of the veteran's 
employment and family life.  Moreover, the only indication of 
the presence of the disorders claimed are contained in the 
subjective complaints of the veteran and observations made by 
his spouse.  Neuropsychiatric testing has not confirmed the 
presence of any neuropsychological or cognitive deficits.  As 
such, there is no reasonable basis upon which to predicate a 
grant of the benefits sought.  

III.  Determination of Initial Rating to be Assigned for 
Headaches

The veteran contends that his headaches are more severe than 
currently evaluated.  He indicates that since he stopped 
taking nonsteroidal anti-inflammatories, that he experiences 
headaches approximately 2 to 4 times weekly.  Disability 
evaluations are based upon a comparison of clinical findings 
with the applicable schedular criteria.  See 38 U.S.C.A. 
§ 1155.  Moreover, when evaluating a given disability, its 
entire history must be taken into consideration.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  
However, current clinical findings are of paramount 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  But see Fenderson v. West, 12 Vet. App. 119 (1999) 
(concerning the application of "staged" ratings in certain 
cases in which a claim for a higher evaluation stems from an 


initial grant of service connection for the disability at 
issue).  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  

The veteran's service-connected  headaches have been 
evaluated by analogy to the provisions of 38 C.F.R. § 4.124a, 
DC 8110.  See 38 C.F.R. § 4.20 (2002).  Therein, headaches 
with characteristic prostrating attacks averaging 1 in 2 
months over the last several months shall be evaluated as 10 
percent disabling.  To warrant a 30 percent disability 
evaluation, characteristic prostrating attacks occurring on 
an average of once monthly over the last several months must 
have occurred.  A 50 percent disability evaluation requires 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

The veteran complained of headaches while on active duty.  He 
submitted the reports of various private medical treatment in 
conjunction with his claim for service connection for 
headaches filed on May 15, 1997.  In the aggregate, these 
indicated that the veteran had experienced an acute onset of 
"the worst headache" that he had ever experienced following a 
sudden "pop" in the right side of his head superiorly.  He 
indicated that this was accompanied by numbness on the right 
side of his face and his right arm.  He stated that he also 
experienced some blurriness in his right eye.  He reported to 
the emergency room of a private hospital; however, by the 
time he arrived, the headache was gone.  A computerized 
tomography scan conducted was negative.  

The veteran underwent a VA physical examination in January 
1998.  He indicated that he had had recurrent headaches all 
of his life that occur on one side, last all day, and radiate 
to his neck and upper shoulder.  He also indicated that these 
have occurred more frequently since being in the Southwest 
Asia Theater of Operations, and that they now occur 
approximately twice a week.  Neurological examination was 
within normal limits.  Tension headaches were diagnosed.  

In various statements submitted by the veteran during 1999 
and 2000, he indicated that he experiences headaches 2 to 4 
times weekly.  The frequency of the headaches increased 
following termination of his use of nonsteroidal anti-
inflammatories.  He reiterated this at his personal hearing 
conducted before the undersigned.  He stated that he always 
takes between 2 and 4 Advil for a headache, depending upon 
its severity.  He stated that this sometimes alleviates 
symptoms, but that at other times he needs to lie down or do 
breathing exercises.  He also indicated that the headaches 
were not accompanied by either photophobia or nausea.  

During a VA neurological examination conducted in April 2002 
the veteran reported experiencing headaches dating back to 
1993.  He stated that the headaches tend to occur once or 
twice monthly.  They tend to build slowly over about an hour 
to a maximal crescendo.  There can be throbbing associated 
with the headaches. The headaches tend to begin in the right 
occipital region and spread to the front of his head.  They 
are not associated with any neurologic symptoms during or 
before their precipitation.  The veteran indicated that if he 
takes Advil when his headaches first start, they tend to 
resolve.  IF he does not take Advil, they can build and last 
from several hours to a whole day.  Typical migraine 
headaches were diagnosed.  

The foregoing indicates that although the veteran experiences 
headaches on a regular basis, by his own admission, they are 
not normally prostrating.  The use of over-the-counter 
medication, namely Advil, tends to alleviate symptomatology 
if taken in a timely manner.  The veteran has indicated that 
only sometimes do his headaches require that he lay down to 
alleviate symptomatology.  Given that the record does not 
demonstrate that the veteran experiences characteristic 
prostrating headaches occurring on an average of at least 
once monthly, a rating in excess of the 10 percent assigned 
is not warranted under the schedular provisions of 38 C.F.R. 
§ 4.124a, DC 8100.  Moreover, because the evidence of record 
does not indicate that the veteran's service-connected  
headaches have been more severe than currently evaluated 
during any time frame since service connection was first 
granted, a "staged" rating is not for application.  See 
Fenderson, 12 Vet. App. 119.  



Alternatively, a rating in excess of that currently assigned 
for the veteran's service-connected  headaches may be granted 
if it is demonstrated that this disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2002).  There is no indication that 
this disability has required hospitalization since the 
veteran's discharge from military service.  Moreover, there 
is no indication that this disability has compromised the 
veteran's ability to work beyond that contemplated by the 
applicable schedular standards.  Absent evidence of either 
marked interference with employment or frequent periods of 
hospitalization for this disability, there is no basis to 
conclude that it is more serious than that contemplated by 
the aforementioned schedular provisions.  Thus, the failure 
of the RO to submit the case for consideration by the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, was not unreasonable in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

The Board finds as to the issues of service connection for an 
undiagnosed illness manifested by fatigue, memory lapse, 
impaired concentration, sleep disturbance, and irritability, 
and a higher initial rating for headaches, that the doctrine 
of resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F. 3d. 1072 (Fed. 
Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only requires 
that the Board "consider" all the evidence and material of 
record; the benefit of the doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence).  


ORDER

Service connection for fatigue, memory lapse, impaired 
concentration, sleep disturbance, and irritability, to 
include as due to an undiagnosed illness, is denied.

An initial rating in excess of 10 percent for headaches is 
denied.


REMAND

In its March 2001 remand, the Board noted that the clinical 
record was equivocal regarding the etiology and nature of the 
veteran's claimed neck disability, esophageal reflux, and 
chest pain.  To remedy this problem, the Board directed the 
RO to have these disorders examined.  The record does not 
indicate that this was accomplished.  Therefore, remand of 
these issues is necessary.  

In view of the foregoing, the issues of the veteran's 
entitlement to service connection for a neck disability, 
esophageal reflux, and chest pain are REMANDED to the RO for 
action as follows:  

1.  The veteran should be requested to 
undergo a special VA physical 
examination.  The examiner(s) should be 
specifically requested to review the 
historical data to include the clinical 
records during and after the veteran's 
military service in order to obtain an 
accurate picture of his current and past 
conditions.  All necessary tests and 
studies should be performed.  A copy of 
this REMAND order also should be provided 
to the examiner(s).  The examiner(s) 
should provide explicit responses to the 
following questions:  

(a)  What is the nature and extent 
of any disability associated with 
the veteran's neck, chest, or 
esophagus found?  The examiner(s) 
should list each such disability 
found, and describe the extent to 
which it is etiologically or 
symptomatically related to any other 
disabilities noted, to include any 
of the veteran's service-connected 
disabilities.



(b)  The examiner(s) should indicate 
whether any disability of the neck, 
esophagus, or chest is as likely as 
not attributable to the veteran's 
military service, a service-
connected disability, or a Persian 
Gulf undiagnosed illness.  

2.  Once the foregoing has been 
accomplished, the RO should review the 
examination report to ensure that it is 
in compliance with this REMAND.  If the 
report is deficient in any manner, the RO 
should implement corrective procedures at 
once.  

3.  Following completion of the above, 
the RO should readjudicate the 
appellant's claims regarding service 
connection for a neck disability, 
esophageal reflux, and chest pain.  If 
any of the benefits sought on appeal is 
not granted, then the veteran and his 
representative should be furnished a 
supplemental statement of the case.  They 
should also be given the appropriate time 
period in which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action unless so 
informed.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  No inference should be drawn regarding the 
final disposition of the claims.  

The appellant has the right to submit additional evidence and 
argument on the 


matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



                       
____________________________________________
	RICHARD B. FRANK
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



